              Case 8:19-bk-06564-MGW          Doc 52     Filed 08/02/19    Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    Tampa Division
                                  www.flmb.uscourts.gov

IN RE:                                                 Chapter 11

TIME DEFINITE SERVICES, INC.,                          Case No.: 8:19-bk-06564-MGW

       Debtor.                         /               Jointly Administered with:

TIME DEFINITE LEASING, LLC,                            Case No.: 8:19-bk-06565-MGW

       Debtor.                         /


TIME DEFINITE SERVICES, INC.,                          Case No.: 8:19-bk-06564-MGW

      Applicable Debtor.
______________________________________/

      CORRECTED MOTION FOR COMFORT ORDER AUTHORIZING
DEBTOR TO CONTINUE PRE-PETITION LITIGATION AGAINST NAVISTAR, INC.
                (Corrects a Factual Error in Paragraph 11)

         COMES NOW, TIME DEFINITE SERVICES, INC. (the “Debtor”), by and through its

undersigned counsel, and files this, its Corrected Motion for Comfort Order Authorizing Debtor to

Continue Pre-Petition Litigation Against Navistar, Inc. (the “Motion”). In support of the Motion,

the Debtor respectfully states as follows:

                                             Jurisdiction

         1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

         2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.      The statutory bases for the relief requested herein are 11 U.S.C. § 105(a) and Rule

6009 of the Federal Rules of Bankruptcy Procedure.
              Case 8:19-bk-06564-MGW           Doc 52    Filed 08/02/19       Page 2 of 5



                                             Background

       4.        On Jule 12, 2019 (the “Petition Date”), the Debtor filed a Voluntary Petition [Docket

#1] for relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for

the Middle District of Florida.

       5.        The Debtor continues to operate its business and manage its property as a debtor-in-

possession pursuant to sections 1107(a) and 1108 of title 11 of the Bankruptcy Code.

       6.        A creditors’ committee has not been appointed in this case. No trustee or examiner

has been appointed.

       7.        The Debtor is long haul trucking company which runs more than one hundred trucks

throughout the United States. The Debtor also generates substantial income from freight forwarding

and freight brokerage services.

                                       The Navistar Litigation

       8.        Commencing on or about August 15, 2007, the Debtor began acquiring trucks

manufactured by Navistar, Inc., f/k/a International Truck and Engine Corporation (“Navistar”).

Ultimately, the Debtor acquired large volume of Navistar trucks over the next few years.

       9.        Unfortunately, the various Navistar trucks constantly broke down and suffered from

a plethora of manufacturing defects.

       10.       As a result in 2014, the Debtor commenced litigation against Navistar. in the Circuit

Court of the 18th Judicial Circuit, Dupage County, Illinois (Case No.: 14-MR-1475) (the “Navistar

Litigation”) which is still pending as of the filing of the instant motion.

       11.       The Debtor estimates its damages to be at least $8,800,000.00.1

       1
           The Debtor scheduled its claim against Navistar on Schedule A/B to its Voluntary Petition.

                                                  -2-
              Case 8:19-bk-06564-MGW          Doc 52     Filed 08/02/19     Page 3 of 5



                                         Relief Requested

       12.      By this motion, the Debtor seeks entry of a comfort order authorizing it to proceed

with the Navistar Litigation.

                                          Basis for Relief

       13.      Rule 6009 of the Federal Rules of Bankruptcy Procedure reads as follows, "[w]ith or

without court approval, the trustee or debtor in possession may . . . commence and prosecute any

action or proceeding on behalf of the estate before any tribunal.”

       14.      The Debtor recognizes that under Rule 6009, the Debtor does not need Court

authority to proceed with the Navistar Litigation.

       15.      However, the Debtor, in an abundance of caution, seeks approval to ensure that there

is no confusion or delay in the Navistar Litigation.

       16.      Hence, the Debtor requests a comfort order authorizing it to proceed with the Navistar

Litigation.

       WHEREFORE, TIME DEFINITE SERVICES, INC., the Debtor, respectfully requests that

this Honorable Court enter an order: (i) granting the motion; (ii) authorizing the Debtor to proceed

with the Navistar Litigation; and (iii) granting such other and further relief as the Court shall deem

just and proper.




                                                 -3-
          Case 8:19-bk-06564-MGW         Doc 52     Filed 08/02/19   Page 4 of 5



       RESPECTFULLY SUBMITTED, on this 2nd day of August, 2019.


                                   BUDDY D. FORD, P.A.,

                                     /s/ Jonathan A. Semach
                                   Buddy D. Ford, Esquire (FBN: 0654711)
                                   Email: Buddy@tampaesq.com
                                   Jonathan A. Semach, Esquire (FBN: 0060071)
                                   Email: Jonathan@tampaesq.com
                                   9301 West Hillsborough Avenue
                                   Tampa, Florida 33615-3008
                                   Telephone #: (813) 877-4669
                                   Office Email: All@tampaesq.com
                                   Attorney for Debtor

                              CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on this 2nd day of August 2019, a true and correct copy
of the foregoing was sent by O CM/ECF Electronic Mail to:

       Denise E Barnett on behalf of U.S. Trustee United States Trustee - TPA
              denise.barnett@usdoj.gov
       Katie Brinson Hinton on behalf of Creditor Signature Financial, LLC
              katie@mcintyrefirm.com, lois@mcintyrefirm.com;sandy@mcintyrefirm.com
       John B Hutton on behalf of Creditor VFS Leasing Co.(TDM), Creditor Volvo Financial
              Services (CM), & Creditor Volvo Financial Services, a division of VFS US LLC
              huttonj@gtlaw.com, MiaLitDock@gtlaw.com;miaecfbky@gtlaw.com
       Matthew F Kye on behalf of Creditor Sumitomo Mitsui Finance and Leasing Co., Ltd.
              mkye@kyelaw.com
       Leanne McKnight Prendergast on behalf of Creditor People's Capital and Leasing Corp.
              Leanne.Prendergast@fisherbroyles.com, l3annemp@gmail.com;
              patricia.fugee@fisherbroyles.com
       Robert M Quinn on behalf of Creditor JPMorgan Chase Bank, N.A.
              rquinn@carltonfields.com, dlester@carltonfields.com;tpaecf@cfdom.net
       Michael A Tessitore on behalf of Creditor TCF National Bank
              mtessitore@morankidd.com
       William W Thorsness on behalf of Creditor Signature Financial, LLC
              wthorsness@vedderprice.com, ewatt@vedderprice.com;ecfdocket@vedderprice.com;
              william-thorsness-6297@ecf.pacerpro.com;eileen--watt-7873@ecf.pacerpro.com
       United States Trustee - TPA USTPRegion21.TP.ECF@USDOJ.GOV
       VFS Leasing Co.(TDM) tara.maxey@vfsco.com
       Volvo Financial Services (CM) Clay.monroe@vfsco.com


                                             -4-
           Case 8:19-bk-06564-MGW        Doc 52     Filed 08/02/19   Page 5 of 5



       John R Yant on behalf of Creditor JPMorgan Chase Bank, N.A.
              ryant@carltonfields.com, dlester@carltonfields.com

and, by  U.S. Mail to:

       Time Definite Services, Inc., 794 Lake Brim Dr., Winter Garden, FL 34787
       Twenty (20) Largest Unsecured Creditors.

                                     /s/ Jonathan A, Semach
                                   Jonathan A. Semach, Esquire (FBN: 0060071)
                                   Email: Jonathan@tampaesq.com




                                            -5-
